DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 58, 76, and 77, it appears the claims are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a connection between the computed data and a tangible useful output. There appears to be an omission of usefulness or purpose of the invention. Claims 59-75 depend from claim 58 and are thus rejected under the same rationale. Accordingly, the claims will be examined “as best understood.”
  Further regarding claim 58, the claim is drawn to a method of predicting machine failures, however, there is no actual prediction claimed and tangible output therefrom claimed.  
Further regarding claim 67, it is unclear what particular device is “performing a maintenance operation.” The claims are directed to predicting machine failures and have not clear ability to perform the actual maintenance on a vehicle. Claims 68-69 depend from claim 67 and are thus rejected under the same rationale.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-77, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfield, Jr. et al. (US 2016/0035150).
Regarding claims 58, 76, and 77, Barfield teaches a computer-implemented method, computer system, and CRM, of predicting machine failures, the method comprising: 
receiving, at a computer system: i) a machine diagnostics dataset, which records historic diagnostic warning events of multiple types for a population of multiple machines and an associated timing for each diagnostic warning event (see at least [0015, 0019, 0034]), and ii) a machine fault dataset, which records historic machine fault events experienced by at least some of the machines and an associated timing for each machine fault event, wherein the diagnostic warning events and machine fault events are associated in their respective datasets with cooperating machine identifiers (see at least [0015, 0019, 0026, etc.]); and
 processing, by at least one processor of the computer system, the machine diagnostics dataset and the machine fault dataset, in order to determine whether or not each diagnostic warning event of a target type of the multiple types is time-associated with a machine fault event (via DTC’s as mentioned throughout Barfield) in that its associated timing is within a predetermined time window relative to that of any machine fault event associated with a matching machine identifier (see at least [0015, 0017], figure 1, etc.), and computes, based thereon, a significance value for the target type of diagnostic warning event, the significance value denoting the likelihood of a machine fault event occurring should a diagnostic warning event of the target type occur (see at least figure 4,10, [0015, 0025-0027, 0037, etc.]). 
Regarding claim 59, Barfield teaches the at least one processor computes the significance value for the target type of diagnostic warning event by comparing the number of diagnostic warning events of the target type that are time-associated with machine fault events with the number of diagnostic warning events of the target type that are not time-associated with any machine fault events (see at least figure 9, [0019, 0031, 0038, 0056, etc.]).  
Regarding claim 60, Barfield teaches n the machine are vehicles, the machine fault events being vehicle fault events (see at least [0015]).  
Regarding claim 61, Barfield teaches a step of configuring, based on the computed significance value, an alert component of a vehicle to trigger the outputting of an alert for a vehicle in response to the detection of a diagnostic warning event of the target type by an on-board diagnostics system of the vehicle (see at least claim 1, [0015, 0016]).  
Regarding claim 62, Barfield teaches the alert is triggered in real-time in response to the detection of the diagnostic warning event (see at least [0022]).  
Regarding claim 63, Barfield teaches a step of controlling a display device to display, to a user of the display device, an indication of the target diagnostic warning event and the significance value assigned to it (see at least [0057, 0073]).  
Regarding claim 64, Barfield teaches at least one processor extracts, from the machine fault dataset, repair information for the target diagnostic warning event type, and associates the extracted repair information with the target type, the repair information being information about at least one of the machine fault events that is time-associated with one of the diagnostics warning events of the target type (see at least 0019, 0034, 0037, 0063, etc.]).  
Regarding claim 65, Barfield teaches the extracted information comprises at least one of: a repair code, a repair frequency value, and a repair resource value (see at least [0052, 0053, 0067-0070]).  
Regarding claim 66, Barfield teaches the at least one processor computes respective significance values for two or more target types of the multiple types (multiple types of diagnostics are tracked for multiple vehicles in multiple scenarios, see at least [0037, 0038, 0063, 0067, 0069, etc.]).  
Regarding claim 67, Barfield teaches identifying at least one type of diagnostic warning event in a set of diagnostic data collected by an on-board data collection system of a machine; U.S. Application No. 17/032,294Attorney Docket No. PAGE-003US01 Preliminary Amendment Page 4 of 7 determining that the significance value assigned to the identified type of diagnostic warning event meets a significance criterion; and in response to that determination, performing a maintenance operation on the machine (see at least [0016, 0026, 0034, 0037, etc.]).  
Regarding claim 68, Barfield teaches in performing the maintenance operation, a fault with at least one component of the machine is identified and the identified component is adjusted, repaired or replaced to correct or mitigate the fault (see at least [0019]).  
Regarding claim 69, Barfield teaches determining an ordered list of at least some of the target diagnostic warning event types, which is ordered according to their respective significance values (see at least [0015, 0018, 0019, 0056, 0065, etc.]. DTC’s can be classified based on risk). 
Regarding claim 70, Barfield teaches determining a fault-associated machine count for the target diagnostic warning event type, which is a count of machines that have experienced a diagnostic warning event of the target type that is time-associated with a machine fault event (see at least [0015, 0032, 0039, 0048]).  
Regarding claim 71, Barfield teaches determining a fault-associated machines count for the target diagnostic warning event type, by counting machines that have experienced at least one diagnostic warning event of a type other than the target type, and which is time-associated with a machine fault event (see at least [0015, 0019, 0026, 0032, 0037, 0039, 0048, etc.]).  
Regarding claim 72, Barfield teaches the fault-associated machines count is a total fault-associated machines count, corresponding to the sum of the number of machines that have experienced at least one diagnostic warning event of the target type, which is time-associated with a machine fault event, and the number of machines that have experienced at least one diagnostic warning event of a type other than the target type, which is time-associated with a machine fault event (see at least [0015, 0019, 0026, 0032, 0037, 0039, 0048, etc.]).    
Regarding claim 73, Barfield teaches the at least one processor determines at least one machine fault prediction based on the significance value and a current interval of diagnosticsU.S. Application No. 17/032,294Attorney Docket No. PAGE-003US01 Preliminary Amendment Page 5 of 7 data, the machine fault prediction relating to the number of machines expected to experience a machine fault event in a subsequent interval (see at least [0015, 0019, 0026, etc.]).  
Regarding claim 74, Barfield teaches determining a subset of the target diagnostic warning event types, each having a significance value that meets a significance condition; and determining an aggregate significance value by aggregating the significance values across the subset; wherein the machine fault prediction is determined for the subset of target diagnostic warning event types based on the aggregate significance value and the current interval of diagnostics data (see at least 0015, 0039, 0041, 0047, 0048, 0054, etc.]).  
Regarding claim 75, Barfield teaches the machine diagnostics dataset is determined from a larger machine diagnostics dataset, by extracting, from the larger diagnostics dataset, diagnostics data for machine identifiers associated with matching machine attributes, such that the significance value is specific to a machine attribute or set of machine attributes (see at least [0015, 0017, 0054]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664